PER CURIAM.
Granted. The court of appeal erred in finding principles of res judicata barred plaintiff from appealing the trial court’s judgment. See La. R.S. 13:4231 (“a valid and final judgment is conclusive between the parties, except on appeal or other direct review”). The proper inquiry is whether relator voluntarily acquiesced in the trial court’s judgment pursuant to La. Code Civ. P. art. 2085. Because the court of appeal did not consider this issue, we vacate the judgment of the court of appeal and remand the case to the court of appeal to determine, after appropriate briefing from the parties, whether relator’s post-judgment actions constituted an acquiescence in the judgment.